This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0963

                                     State of Minnesota,
                                        Respondent,

                                            vs.
                                   Mark Anthony Sanders,
                                        Appellant.

                                    Filed April 18, 2016
                                         Affirmed
                                        Reilly, Judge

                              Hennepin County District Court
                                File No. 27-CR-13-40272

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Brittany D. Lawonn, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Leslie J. Rosenberg, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Stauber, Presiding Judge; Connolly, Judge; and Reilly,

Judge.

                          UNPUBLISHED OPINION

REILLY, Judge

         Appellant challenges his conviction of first-degree sale of a controlled substance,

arguing that: (1) the search warrant did not contain sufficient facts to establish probable

cause; (2) his custodial statement to the police officer was involuntary; (3) the district court
abused its discretion by failing to disclose the identity of the confidential informant; (4) the

circumstantial evidence was insufficient to establish possession of cocaine; (5) he was

substantially harmed by the admission of evidence previously ruled inadmissible; (6) the

district court abused its discretion by excluding alternative-perpetrator evidence; and

(7) the district court abused its discretion by imposing the presumptive sentence. We

affirm.

                                           FACTS

          In October 2013, Minneapolis police officers with the FBI Safe Streets Task Force

executed a no-knock search warrant at a residence occupied by appellant Mark Anthony

Sanders and his roommate, Richard Fonzy. The search warrant application and supporting

affidavit contained information from a Confidential Reliable Informant (CRI) that

appellant was trafficking in the illegal sale of cocaine out of his apartment. The search

warrant authorized police officers to look for controlled substances including cocaine.

Appellant was the target of the warrant. Inside the apartment, police officers discovered

baggies containing over 717 grams of cocaine, a Schedule II narcotic, hidden in a hamper

in a hallway, as well as digital scales commonly associated with narcotic distribution,

ammunition, residue from a white powdery substance, boxes of baking soda commonly

used to cut cocaine, and several sandwich baggies with their corners removed, known as

“tear-offs.”

          Police officers arrested appellant and transported him to the Minneapolis police

station, where he agreed to be interviewed. The interviewing police officers and appellant

discussed the cocaine found in appellant’s apartment, the source of the cocaine appellant


                                               2
purchased, the amount of the purchase, the quality of the cocaine, the process of cooking

cocaine into crack, appellant’s “track[er] phones” or throw-away phones for his customers,

and the use of tear-away baggies in selling cocaine. Appellant admitted to purchasing

cocaine shortly before the police officers executed the search warrant.

       The state charged appellant with one felony count of first-degree controlled

substance crime (sale), and one felony count of first-degree controlled substance crime

(possession). Following a five-day jury trial, the jury convicted appellant of both offenses.

Each offense carries a presumptive prison sentence of 86 months, with a lower range of 74

months and an upper range of 103 months. The Department of Community Corrections

and Rehabilitation recommended a bottom-of-the-range sentence of 74 months executed

for each offense. At sentencing, the state requested a sentence of 103 months and appellant

requested both a downward-durational and dispositional-departure sentence. The district

court declined to depart either durationally or dispositionally and denied the state’s request

to impose a sentence in the upper range of the guidelines. The district court committed

appellant to prison for 86 months for first-degree sale of a controlled substance but did not

enter judgment on the lesser-included possession charge. This appeal followed.

                                      DECISION

       Appellant raises seven challenges on appeal. First, appellant argues that the district

court erred by denying his motion to suppress evidence because the search warrant lacked

sufficient facts to establish probable cause. Second, appellant claims his in-custody

statement to police was not voluntary because the officer failed to properly advise him of

his Miranda rights. Third, appellant argues that the identity of the CRI should have been


                                              3
disclosed.   Fourth, appellant alleges that the evidence was insufficient to establish

constructive possession of cocaine because the cocaine was found in a common area of the

apartment. Fifth, appellant contends that he was substantially harmed when previously

excluded evidence was mistakenly admitted during trial. Sixth, appellant argues the district

court abused its discretion by excluding alternative-perpetrator evidence and eroding

appellant’s ability to present a complete defense. Lastly, appellant claims the district court

abused its discretion by denying his request for a dispositional or durational departure and

imposing the presumptive sentence. We address each argument in turn and conclude that

appellant is not entitled to relief on any basis.

                                               I.

       Appellant challenges the district court’s determination that the warrant authorizing

the search of his residence was supported by probable cause. The United States and

Minnesota Constitutions protect individuals from unreasonable searches and seizures and

provide that a warrant must be supported by probable cause. U.S. Const. amend. IV; Minn.

Const. art. I, § 10; see also Minn. Stat. § 626.08 (2012) (“A search warrant cannot be issued

but upon probable cause.”). Probable cause exists if there is a “fair probability that

contraband or evidence of a crime will be found in a particular place.” State v. Wiley, 366

N.W.2d 265, 268 (Minn. 1985) (quotation omitted). The issuing judge may determine if

the search warrant application is supported by probable cause. State v. Holiday, 749

N.W.2d 833, 839 (Minn. App. 2008). “We have repeatedly held that, when reviewing a

district court’s probable cause determination made in connection with the issuance of a

search warrant, an appellate court should afford the district court’s determination great


                                               4
deference.” State v. Rochefort, 631 N.W.2d 802, 804 (Minn. 2001) (citations omitted).

“An appellate court reviews a district court’s decision to issue a warrant only to consider

whether the issuing judge had a substantial basis for concluding that probable cause

existed.” Id. We utilize a totality-of-the-circumstances test to determine whether the

issuing judge had a substantial basis for concluding that probable cause existed. Wiley,

366 N.W.2d at 268.

       Here, the affidavit accompanying the search warrant application stated that the

police officers received information from a CRI that appellant was selling cocaine out of

his apartment. A police officer may rely on a CRI’s tip to determine that probable cause

exists “if the tip has sufficient indicia of reliability.” State v. Cook, 610 N.W.2d 664, 667

(Minn. App. 2000) (citation omitted), review denied (Minn. July 25, 2000). “When

assessing reliability, courts examine the credibility of the informant and the basis of the

informant’s knowledge in light of all the circumstances.” Id. Further, “an informant who

has given reliable information in the past is likely also currently reliable[.]” State v. Ross,

676 N.W.2d 301, 304 (Minn. App. 2004). This criteria is fulfilled “by a simple statement

that the informant has been reliable in the past because this language indicates that the

informant had provided accurate information to the police in the past and thus gives [the

district court] reason to credit the informant’s story.” Id. (citing Wiley, 366 N.W.2d at

269). The police officer testified that the CRI provided reliable information in the past,

leading to the discovery of narcotics and convictions of the defendants involved.

Moreover, the police officers corroborated the CRI’s information by surveilling appellant’s

residence for a month prior to executing the search warrant.             The totality of the


                                              5
circumstances, including the CRI’s past performance coupled with the police department’s

independent surveillance, supports a probable-cause finding and we determine that the

district court did not err in concluding that probable cause existed to search appellant’s

residence.

                                                 II.

       Appellant contends that the district court erred by determining that his statement to

the police was voluntary. At the district court level, appellant challenged the admissibility

of his police statement on the basis that he was unduly pressured, but he did not argue that

the Miranda warnings were improperly provided. We address both arguments and

determine that the district court did not err.

                                                  A.

       We first address appellant’s argument that his police statements were not voluntary.

“We review the district court’s legal determination of whether a defendant’s statement was

voluntary de novo[,]” but “we accept the underlying factual determinations of the district

court regarding the circumstances of the interview unless the findings are clearly

erroneous.” State v. Zabawa, 787 N.W.2d 177, 182 (Minn. 2010). The district court stated

that the voluntariness of a confession depends on the totality of the circumstances and cited

to the factors outlined in Haynes v. State of Wash., 373 U.S. 503, 83 S. Ct. 1336 (1963),

including: the defendant’s age, maturity, intelligence, education, experience and ability to

comprehend the lack of or adequacy of a warning, the length and the legality of the

detention, the nature of the interrogation and whether the defendant was deprived of any

physical needs or denied access to friends. The district court addressed each factor and


                                                 6
found that appellant was 25 years old, mature and intelligent, understood the questions,

and had “some experience” with the criminal justice system. The district court found that

the interview was not prolonged, was not coercive, and was not conducted under poor

conditions. The district court also found that the nature of the interrogation was conducted

in a “casual, actually friendly” manner, and found that appellant was not denied access to

friends or of any of his physical needs.          The record supports the district court’s

determinations. Based upon the totality of the circumstances surrounding appellant’s

custodial interview, we conclude that appellant’s statements were voluntary and the district

court did not err in admitting the statements during trial.

                                               B.

       We next address appellant’s argument that the police officer did not properly

administer a Miranda warning. Appellant did not raise this issue below, but we address it

in the interests of justice. See Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996) (permitting

reviewing court to review issues that would otherwise be waived in the “interests of

justice”). A criminal suspect is entitled to effective notice of certain constitutional rights,

including the right to remain silent and to have counsel present during a police interview.

Miranda v. Arizona, 384 U.S. 436, 467, 86 S. Ct. 1602, 1624 (1966). Statements are

inadmissible if a suspect is subjected to lengthy custodial interrogation before receiving a

Miranda warning. State v. Bailey, 677 N.W.2d 380, 392 (Minn. 2004). A suspect may

waive the Fifth Amendment privilege against self-incrimination and the right to counsel,

but only if the waiver is knowing, intelligent, and voluntary. State v. Fox, 868 N.W.2d

206, 213 (Minn. 2015) (citing Miranda, 384 U.S. at 444, 86 S. Ct. 1602). The state bears


                                              7
the burden of demonstrating valid waiver. Id. (citation omitted). “Ordinarily, the State

satisfies its burden of proving a knowing, voluntary, and intelligent waiver of Miranda

rights if it shows: (1) Miranda warnings were given, (2) the defendant stated that he or she

understood those warnings, and (3) then the defendant gave a statement.” Id. (citations

omitted).

       The police officer began the interview by asking appellant about his tattoos and his

teeth, and confirming appellant’s address and telephone number.           Routine booking

questions such as these are exempt from Miranda. State v. Tibiatowski, 590 N.W.2d 305,

309 (Minn. 1999). Following these routine booking questions, the police officer informed

appellant:

              Well, I’m sure you’re wondering what’s going on and why
              you’re down here. . . . [B]ut [since] you’re down here I’m going
              to read you something see . . . something you see on T.V.,
              something you see in the movies. . . . You have the right to
              remain silent. Anything you say can and will be used against
              you in court. You have the right to talk to a lawyer now, and
              have the lawyer present now or at any time during questioning.
              If you cannot afford a lawyer, one will be appointed for you
              without cost. Do you understand, Mark?

       The police officer asked appellant if he understood his Miranda rights, and appellant

answered in the affirmative. Appellant then proceeded to discuss the case with the police

officer. Appellant admitted to purchasing cocaine in October 2013 and discussed the

amount of his purchase, the quality of the cocaine he acquired, and the process of cooking

cocaine into crack and selling it. The district court determined that the police officer gave

appellant a “complete Miranda warning immediately after asking booking questions, and

the defendant indicated that he did understand the Miranda warning.” We agree. The


                                             8
police officer obtained appellant’s express waiver of his Miranda rights. Therefore, we

conclude the district court did not err in denying appellant’s motion to suppress the

statements made to police because he validly waived his Miranda rights.

       Appellant argues that the police officer de-emphasized the importance of the

Miranda warning and failed to confirm that appellant understood each individual right.

We determine that appellant expressly waived his Miranda rights. However, even if

appellant did not expressly waive his Miranda rights, waiver may also be implied from the

circumstances. Fox, 868 N.W.2d at 214. Based on the totality of the circumstances, the

colloquy between the police officer and appellant demonstrates that the police officer

advised appellant of his Miranda rights, appellant affirmatively stated that he understood

those rights, and appellant voluntarily participated in a police interview. Appellant’s

Miranda waiver was therefore valid.

                                             III.

       Appellant argues that the district court abused its discretion by denying his motion

to disclose the identity of the confidential informant. “We review a district court order

regarding disclosure of a confidential informant’s identity for an abuse of discretion.” State

v. Rambahal, 751 N.W.2d 84, 90 (Minn. 2008). The state may withhold a confidential

informant’s identity because of the state’s “legitimate interest in protecting the identity of

persons who provide information to law enforcement.” Id. But the state must disclose the

identity of a confidential informant “when the disclosure of an informer’s identity, or the

contents of his communication, is relevant and helpful to the defense of an accused, or is




                                              9
essential to a fair determination of a cause.” Id. (quotation omitted). Appellant bears the

burden of establishing the need for disclosure. Id.

       The district court considers four factors when determining whether to order

disclosure, including (1) “whether the informant was a material witness”; (2) “whether the

informer’s testimony will be material to the issue of guilt”; (3) “whether testimony of

officers is suspect”; and (4) “whether the informant’s testimony might disclose

entrapment.” Id. Here, the district court properly considered each of these four factors and

concluded that (1) the CRI was not a material witness to the crime charged; (2) the CRI’s

testimony was not material to the issue of guilt because the “greater weight of evidence

material to [appellant’s] guilt” was established through other evidence; (3) the testimony

of the police officers was not suspect; and (4) the CRI’s testimony was not needed to

disclose entrapment. Based upon its thorough analysis, the district court denied appellant’s

motion to disclose the CRI’s identity. And at trial, appellant argued that the cocaine

belonged to his roommate.      Appellant did not meet his burden of establishing that

disclosure was necessary, and the district court did not abuse its discretion by denying

appellant’s motion.




                                            10
                                           IV.

      Appellant argues that the evidence was insufficient to support the jury’s verdict that

he possessed cocaine.1 Our review of a sufficiency-of-the-evidence challenge is “limited

to a painstaking analysis of the record to determine whether the evidence, when viewed in

a light most favorable to the conviction, was sufficient to permit the jurors to reach the

verdict which they did.” State v. DeRosier, 695 N.W.2d 97, 108 (Minn. 2005) (quotation

omitted). If a conviction or an element of the criminal offense has been proven by

circumstantial evidence, we apply a heightened standard of review. State v. Al-Naseer,

788 N.W.2d 469, 473 (Minn. 2010). Heightened scrutiny is a two-step process requiring

the reviewing court to first identify the circumstances proved and defer to the jury’s

“acceptance of the proof of these circumstances,” and then “examine independently the

reasonableness of all inferences that might be drawn from the circumstances proved,”

including “inferences consistent with a hypothesis other than guilt.” State v. Porte, 832

N.W.2d 303, 310 (Minn. App. 2013) (quotations omitted); Al-Naseer, 788 N.W.2d at 473-

74, 477 (quotation omitted). When a case involves circumstantial evidence, we defer to

the jury’s acceptance of the circumstances proved by the state and rejection of evidence

that conflicted with those circumstances. State v. Silvernail, 831 N.W.2d 594, 598-99

(Minn. 2013).




1
 Appellant challenges the sufficiency-of-the-evidence with respect to the possession of the
cocaine in the apartment. However, he does not challenge the sufficiency-of-the-evidence
with respect to the sale of the cocaine.

                                            11
       The state charged appellant with selling and possessing a controlled substance. “A

person is guilty of possession of a controlled substance if []he knew the nature of the

substance and either physically or constructively possessed it. A person may constructively

possess a controlled substance alone or with others.” State v. Denison, 607 N.W.2d 796,

799 (Minn. App. 2000) (citation omitted). Viewing the evidence in the light most favorable

to the verdict and deferring to the jury’s credibility determinations, State v. Franks, 765

N.W.2d 68, 73 (Minn. 2009), the evidence establishes the following circumstances:

controlled substances were found in the apartment, appellant lived at the apartment, police

officers discovered a digital scale next to appellant’s bed, a second scale and baggies were

discovered in the residence, and appellant admitted to police officers that he purchased

cocaine shortly before the search warrant was executed.

       The second step in the reviewing court’s analysis is to determine whether the

circumstances proved are consistent with guilt and inconsistent with any hypothesis other

than guilt. Al-Naseer, 788 N.W.2d at 473. Appellant argues that the evidence could have

suggested that the drugs belonged to his roommate. However, appellant’s inference is

unreasonable in light of the evidence as a whole. Appellant admitted to police officers

during the police interview that he purchased cocaine the day before his apartment was

searched and asked a female friend to keep the “extras” for him. The circumstantial

evidence is sufficient to support appellant’s drug-offense conviction.

                                            V.

       Appellant argues that he was prejudiced by the inadvertent disclosure of

inadmissible evidence. Because appellant did not raise this objection at trial, we review


                                            12
the matter for plain error. State v. Strommen, 648 N.W.2d 681, 686 (Minn. 2002). Under

the plain-error test, appellant must show (1) an error, (2) that was plain, and (3) that affected

appellant’s “substantial rights.” State v. Milton, 821 N.W.2d 789, 805 (Minn. 2012). If all

three prongs of plain-error review are satisfied, a reviewing court may decide whether to

address the error to ensure “fairness and the integrity of the judicial proceedings.” Id.

(quotation omitted).

       Before trial, the district court redacted portions of appellant’s police interrogation

video referencing appellant’s past drug crimes. However, two of the redacted statements

were mistakenly played to the jury during trial. The state offered to take a short break to

adjust the video, but appellant wanted to continue playing the video to avoid disruption.

Appellant did not request a mistrial or ask for a curative instruction. The defense later

argued that the comments were “highly prejudicial,” and the state argued in response that

the defense “acquiesced” in playing the contested portions of the video to the jury. The

district court agreed with the state. On appeal, appellant challenges the district court’s

finding that appellant acquiesced to the contested evidence.

       If we determine upon review that any one of the three prongs of the plain-error test

is not satisfied, we need not address the remaining elements. Montanaro v. State, 802

N.W.2d 726, 732 (Minn. 2011). Here, we conclude that the inadvertent disclosure of

evidence during trial did not affect appellant’s substantial rights. “[A]n error affects a

defendant’s substantial rights if there is a reasonable likelihood that the error had a

‘significant effect’ on the verdict.” State v. Finch, 865 N.W.2d 696, 703 (Minn. 2015)

(quoting State v. Sontoya 788 N.W.2d 868, 873 (Minn. 2010)). Appellant admitted to the


                                               13
police officer that he purchased cocaine in October 2013, and officers found over 717

grams of cocaine and drug paraphernalia in his residence. To the extent an error occurred,

any prejudice resulting from the inadvertent disclosure was minor and did not have a

significant impact on the jury’s verdict. See, e.g., State v. Barnes, 713 N.W.2d 325, 337

(Minn. 2006) (ruling no error occurred where disclosure of defendant’s past drug use was

inadvertent and “[m]ore importantly, events that occurred later in trial eliminated any

prejudice”); State v. Spann, 574 N.W.2d 47, 53 (Minn. 1998) (declining to grant mistrial

absent a showing that there was a reasonable probability that the outcome of the trial would

be different); State v. Clobes, 422 N.W.2d 252, 255 (Minn. 1988) (discerning no abuse of

discretion in denying mistrial where prejudice was minimal). Given the strength of the

state’s evidence as a whole, we conclude that the error did not affect appellant’s substantial

rights.

                                             VI.

          Appellant contends that the district court abused its discretion by excluding

evidence related to appellant’s alternative-perpetrator defense. A criminal defendant has a

due-process right under the United States and Minnesota Constitutions to be treated fairly

and to present a complete defense. See U.S. Const. amend. XIV, § 1; Minn. Const. art. I,

§ 7; State v. Richards, 495 N.W.2d 187, 191 (Minn. 1992) (citing California v. Trombetta,

467 U.S. 479, 485, 104 S. Ct. 2528, 2532 (1984)). This includes the right “to present

evidence showing that an alternative perpetrator committed the crime with which the

defendant is charged.” State v. Sailee, 792 N.W.2d 90, 93 (Minn. App. 2010) (quotation

omitted). “Alternative perpetrator evidence is admissible if it has an inherent tendency to


                                             14
connect the alternative party with the commission of the crime.” State v. Jones, 678

N.W.2d 1, 16 (Minn. 2004) (citations omitted). However, a district court may limit such

testimony to “ensure that the defendant does not confuse the jury with misleading

inferences.” Sailee, 792 N.W.2d at 93. We review a district court’s decision to exclude

alternative-perpetrator evidence for abuse of discretion. Id. “If we determine that the

[district] court erred, the conviction will still stand if the error was harmless beyond a

reasonable doubt.” Id. “The error is harmless if the jury’s verdict is surely unattributable

to the error.” Id. (quotation omitted).

       Appellant argued that his roommate, Richard Fonzy, was an alternative perpetrator

and sought to admit evidence of Fonzy’s two prior drug possession offenses, including a

2005 second-degree possession conviction and a 2011 fifth-degree possession conviction.

The district court admitted the 2011 conviction but excluded the 2005 conviction,

reasoning that the 2005 crime was too remote in time. Appellant argues that the district

court erred by excluding evidence of Fonzy’s 2005 conviction because it eroded appellant’s

ability to present a complete defense.

       A criminal defendant may present evidence of other crimes, wrongs, or bad acts

committed by the alleged alternative perpetrator to “cast reasonable doubt upon the

identification of the defendant as the person who committed the charged crime.” Jones,

678 N.W.2d at 16-7 (citation omitted). This evidence is sometimes referred to as “reverse-

Spreigl” evidence. Id.; see State v. Spreigl, 272 Minn. 488, 139 N.W.2d 167 (1965). A

defendant seeking to introduce reverse-Spreigl evidence on an alternative-perpetrator

defense “must first meet the threshold requirement of connecting the alternative perpetrator


                                            15
to the commission of the crime with which the defendant is charged.” Jones, 678 N.W.2d

at 16. If the defendant fails to meet this threshold requirement, the reverse-Spreigl

alternative-perpetrator evidence is inadmissible. Id. However, if the defendant meets the

threshold requirement of connecting the alleged alternative perpetrator to the commission

of the crime, then the defendant must show “(1) clear and convincing evidence that the

alleged alternative perpetrator participated in the reverse-Spreigl incident; (2) that the

reverse-Spreigl incident is relevant and material to defendant’s case; and (3) that the

probative value of the evidence outweighs its potential for unfair prejudice.” Id. at 16-17.

We review these determinations for an abuse of discretion. State v. Ashby, 567 N.W.2d

21, 25 (Minn. App. 1997).

       The first prong of the test is not in dispute.

       With respect to the second prong, the district court found that the 2005 conviction

was too remote in time to the current charge. “Evidentiary rulings concerning materiality,

foundation, remoteness, relevancy, or the cumulative nature of the evidence are within the

[district] court’s sound discretion.” Johnson v. Wash. County, 518 N.W.2d 594, 601 (Minn.

1994) (quotation omitted). “The closer the relationship between the events, the greater the

relevance or probative value of the evidence and the lesser the likelihood the evidence will

be used for an improper purpose.” State v. Kennedy, 585 N.W.2d 385, 390 (Minn. 1998)

(citation omitted).   The district court found that the older offense was “not related

sufficiently in time, place or modus operandi” and reasoned that it was “so remote in time

that it simply cannot be said to be probative in any way of the likelihood that the defendant




                                              16
possessed the drugs in this case.” We discern no abuse of discretion in the district court’s

ruling with regard to the relevance or materiality of a ten-year-old conviction.

       Regarding the third element, the district court determined that the probative value

of the 2005 conviction was “greatly outweighed” by the prejudicial effect because the

evidence “would be seeking to have the jury simply label the alternative perpetrator a

druggy.” On appeal, appellant has not demonstrated that the probative value of the

evidence outweighed its prejudicial effect. We therefore hold that the district court did not

abuse its discretion in excluding evidence of Fonzy’s 2005 conviction.

                                            VII.

       Lastly, appellant argues that the district court’s imposition of the presumptive

sentence constitutes an abuse of discretion. A reviewing court affords the district court

“great discretion” in the imposition of sentences and will reverse a sentencing decision

only for an abuse of discretion. State v. Soto, 855 N.W.2d 303, 307-08 (Minn. 2014)

(quotation omitted).    We presume that a sentence within the sentencing range is

appropriate. Minn. Sent. Guidelines 2.D (2014). “[A]ny sentence within the presumptive

range for the convicted offense constitutes a presumptive sentence.” State v. Delk, 781

N.W.2d 426, 428 (Minn. App. 2010), review denied (Minn. July 20, 2010). Thus, we will

only reverse a district court’s imposition of a presumptive sentence in rare cases. Id.

       The presumptive sentencing range for appellant’s crimes is 86 months for each

offense, with a lower range of 74 months and a higher range of 103 months. The probation

department recommended a “bottom of the range” sentence of 74 months. The district

court sentenced appellant to the presumptive sentence of 86 months. Appellant argues that


                                             17
the district court “provided no analysis to support its decision” not to impose the 74-month

sentence recommended by probation. Minnesota law is clear that “[a]lthough the trial court

is required to give reasons for departure, an explanation is not required when the court

considers reasons for departure but elects to impose the presumptive sentence.” State v.

Van Ruler, 378 N.W.2d 77, 80 (Minn. App. 1985) (citation omitted). The district court did

not abuse its discretion by imposing the presumptive sentence.

       Affirmed.




                                            18